TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00255-CR



                                 Eli Blue Hernandez, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-10-206973, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Eli Blue Hernandez pleaded guilty to the offense of possession of a

controlled substance, cocaine, and the district court placed him on deferred-adjudication community

supervision for a period of eight years. Subsequently, the State filed a motion to proceed with an

adjudication of guilt, based, in part, on an allegation that Hernandez had committed the subsequent

criminal offense of possession of a controlled substance.1 Hernandez pleaded true to the allegations

in the motion to adjudicate and was sentenced to five years’ imprisonment. He subsequently filed

a pro se notice of appeal from the judgment adjudicating guilt. However, the district court has




       1
           Hernandez’s appeal of his conviction for the subsequent offense was separately
docketed under appellate cause number 03-13-00256-CR. That appeal was dismissed because the
district court had certified that it was a plea-bargain case, the defendant had no right of appeal,
and the defendant had waived the right of appeal. See Hernandez v. State, No. 03-13-00256-CR,
2013 Tex. App. LEXIS 7553 (Tex. App.—Austin June 21, 2013, no pet.) (mem. op., not designated
for publication).
now certified that Hernandez has waived the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

Accordingly, we dismiss the appeal.



                                            ____________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed

Filed: March 28, 2014

Do Not Publish




                                               2